Acknowledgements
This communication is in response to applicant’s response filed on 08/24/2022.
Claims 1, 15, and 19 have been amended. Claims 2, 4, 6-7, and 16 have been cancelled. Claims 1, 3, 5, 8-15, and 17-26 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.

Response to Arguments
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that the combination of Mach (US 20210125179) in view of Hernandez-Ellsworth (US 20190228411) does not describe or suggest “receive, from a first merchant of a plurality of merchants registered with the data optimization computer system, an identification of i) one or more optimizable data fields of the specified data fields, wherein a point-of-sale terminal of the first merchant is configured to populate the one or more optimizable data fields with any of a plurality of acceptable values, and ii) each of the plurality of acceptable values specified by the first merchant for use in the one or more optimizable data fields…analyze the subset of the historical transaction records and the first merchant record to generate a set of optimization rules, wherein the set of optimization rules identifies optimal values to populate the identified optimizable data fields, from the list of identified acceptable values, to generate an optimized transaction authorization request message," in amended claim 1, examiner respectfully argues that applicant’s argument is moot in light of the new grounds of rejection necessitated by the amendments to claim 1. 
Applicant makes a similar argument for claims 15 and 19 as claim 1 above. Examiner respectfully argues that applicant’s argument is moot for the same reasons listed above for claim 1.
Applicant argues dependent claims 3, 5, 8-14, 17-18 and 20-26 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection necessitated by the claim amendments for claims 1, 15, and 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 11-15, 18-19, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mach (US 20210125179) in view of Hernandez-Ellsworth (US 20190228411) in further view of Bharghavan (US 20190147450).

Regarding Claims 1, 15, and 19, Mach teaches a data optimization computing device configured to: access the historical transaction database to retrieve at least a subset of the plurality of historical transaction records (Paragraph 0092 teaches a model trainer can train the machine-learned models based on a set of training data that includes a plurality of training examples, where each training example includes a historical authorization request (e.g., a historical authorization request message and/or its routing characteristics) that has been labeled, annotated, or otherwise associated with a ground-truth authorization outcome (e.g., an indication of whether the corresponding historical authorization request was authorized or declined); through the training process, the machine-learned model(s) can learn to predict, for a given historical authorization request, a probability that such authorization request was successful (e.g., authorized) (e.g., the model learns to predict a probability that matches the historical authorization outcome)); 221652-01225analyze the subset of the historical transaction records to generate a set of optimization rules, wherein the set of optimization rules identifies optimal values for an optimized transaction authorization request message, wherein the optimized transaction authorization request message is associated with an improved likelihood of resulting in a positive request outcome (Paragraphs 0053 and 0059 teach a machine-learned payment success prediction model can have been trained to predict success probabilities for payment authorization requests; the training data can include a plurality of training examples, where each training example includes a historical authorization request (e.g., a historical authorization request message and/or its routing characteristics) that has been labeled, annotated, or otherwise associated with a ground-truth authorization outcome (e.g., an indication of whether the corresponding historical authorization request was authorized or declined); through the training process, the machine-learned payment success prediction model can learn to predict, for a given historical authorization request, a probability that such authorization request was successful (e.g., authorized); thus, payment data such as authorization requests and their associated authorization outcomes can be logged over time and can be used to train the machine-learned payment success prediction model to accurately predict a success probability for a particular authorization request; an authorization request selection system can evaluate an objective function respectively for each candidate authorization request based at least in part on the respective success probability determined for each candidate authorization request to determine a respective objective function score for each candidate authorization request; the authorization request selection system can select some number (e.g., 1, 2, 3, etc.) of the candidate authorization requests that received the best objective function scores); receive a current authorization request message associated with a current payment transaction, the current payment transaction having been initiated at the point of sale terminal of the first merchant, the current authorization request message including the first merchant identifier and a current input value corresponding to each of the specified data fields (Paragraphs 0070 and 0047-0048 teach at a first stage, the smart routing system obtains a set of transaction constants including product area, currency, customer, BIN, SKU, amount, transaction type; alternatively, some of these items can be variables rather than constant; the transaction constants/variables are from a set of payment data in an authorization request; the variable request parameters can include: a merchant domicile, a merchant ID, a merchandise category code (“MCC”) (e.g., digital goods, travel, hardware, music, subscription, utility, etc.), a transaction type (e.g., recurring vs. e-commerce vs one-off), etc.); retrieve at least a subset of the set of optimization rules (Paragraph 0071 teaches the smart routing system can access a database that contains authorization message, routing information, outcomes of recent similar transactions using each payment processor, and/or other data; specifically, the database can obtain information about historical variables, transaction constants, policy rules, or other information; the historical variables can include some or all of: country code/domicile, acquirer, merchant ID, MCC, transaction type, expiration date, etc.; the policy rules can include information about entity, contract, issuer/acquirer, networks, etc.); generate an optimized authorization request message for the current payment transaction by applying the subset of the optimization rules to the current authorization request message, wherein the optimization rules cause replacement of the current input value of at least one of the one or more optimizable data fields with one of the plurality of acceptable values in the retrieved first merchant record (Paragraph 0072 teaches the smart routing system combines the information from the previous stages to produce an authentication request that satisfies the policy rules and has particular values for the variable settings; for example, particular values can be provided for some or all of the following variables: country code/domicile, acquirer, merchant ID, MCC, transaction type, EXP date, etc.; other variables can be dynamically optimized as well); and transmit the optimized authorization request message to an authorizing party (Paragraph 0073 teaches the smart routing system can transmit at least an initial authorization message to a payment processor; then, the smart routing system can determine whether the payment processor authorized the payment).
However, Mach does not explicitly teach a merchant database; and retrieve the first merchant record from the merchant database based on the first merchant identifier received in the current authorization request message.
Hernandez-Ellsworth from same or similar field of endeavor teaches a merchant database (Paragraphs 0029 and 0034 teach a computing device includes a processor and a database;  the processor may receive a merchant authorization message and may extract, from this authorization message, a merchant name, a merchant identifier, a merchant category code (MCC), the country and state codes of the merchant's location, the merchant business-listing address, and/or the like; further, the processor may identify, from this merchant name, a portion consistent with a system identification and/or a portion consistent with a type of payment terminal; one or more first devices may transmit a plurality of merchant authorization messages to the processor; each of the plurality of merchant authorization messages includes a merchant name and/or a merchant category code); and retrieve the first merchant record from the merchant database based on the first merchant identifier received in the current authorization request message (Paragraphs 0034, 0041, and 0047 teach the processor extracts (i.e., retrieves) the respective merchant name and the respective merchant category code from each of the plurality of merchant authorization messages, identifies, from each respective merchant name, a first portion of the merchant name consistent with a system identification and a second portion of the merchant name consistent with a type of payment terminal, and removes, from each respective merchant name, the first portion of the merchant name consistent with a system identification and the second portion of the merchant name consistent with a type of payment terminal; the computing device can then determine the merchant category similarity score, and if the computing device can update the merchant category field to include data representative of the respective merchant category field; the computing device may further associate the respective umbrella merchant name with each of the grouped plurality of entries and then generate a dataset that includes the respective umbrella merchant name and each of the grouped plurality of entries, then store the dataset within database).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Mach, which teaches using a historical transaction database to train an authorization request optimization system to mitigate false declines, to incorporate the teachings of Hernandez-Ellsworth to store a merchant record based on a merchant identifier.
There is motivation to combine Hernandez-Ellsworth into Mach because for each grouped plurality of entries, the processor generates an umbrella merchant name based on each of the updated respective merchant names of the grouped plurality of entries. The umbrella merchant name may be associated with each of the grouped plurality of entries (Hernandez-Ellsworth Paragraph 0011). The umbrella merchant name helps mitigate false declines by removing unnecessary data from the merchant name that the authorizing computer may not recognize. 
However, the combination of Mach and Hernandez-Ellsworth does not explicitly teach receive, from a first merchant of a plurality of merchants registered with the data optimization computer system, an identification of i) one or more optimizable data fields of the specified data fields, and ii) each of a plurality of acceptable values specified by the first merchant for use in the one or more optimizable data fields, wherein a point-of-sale terminal of the first merchant is configured to populate the one or more optimizable data fields with any of a plurality of acceptable values; store, in the merchant database, a first merchant record including a first merchant identifier of the first merchant, the identified one or more optimizable data fields received from the first merchant, and the identified plurality of acceptable values received from the first merchant; and analyze the subset of the historical transaction records and the first merchant record to generate a set of optimization rules, wherein the set of optimization rules identifies optimal values to populate the identified optimizable data fields, from the list of identified acceptable values, to generate an optimized transaction authorization request message.
Bharghavan from same or similar field of endeavor teaches receive, from a first merchant of a plurality of merchants registered with the data optimization computer system, an identification of i) one or more optimizable data fields of the specified data fields, and ii) each of a plurality of acceptable values specified by the first merchant for use in the one or more optimizable data fields (Paragraph 0043-0044 and 0035 teach at step 510, a location-based index is generated in batch mode; at step 520, responsive to receiving raw merchant data parsed from an ISO authorization request for a transaction in process, a location of a user device is determined at step 530; at step 540, raw merchant data is enriched with normalized merchant data according to the user location; at step 550, transaction controls (or transaction rules, or user preferences) can be identified and applied in order to make a recommendation, at step 560; while the raw merchant data of WMRT345 may not be part of a location-based index, a look-up at a Google Places server or other database using the user device location can allow normalization of the merchant name to Walmart, a name that is part of the location-based index; additional data can also be gleaned from the Google Places server such as merchant location, and factors for determining terminal type; the additional data may further affect the payment controls applied to make an even more accurate recommendation), wherein a point-of-sale terminal of the first merchant is configured to populate the one or more optimizable data fields with any of a plurality of acceptable values (Paragraph 0023 teaches the data enrichment server 110, in one embodiment, receives a fraud recommendation request 101 with a copy of an ISO authorization request 101 and responds with a fraud recommendation response 101. To determine a recommendation, the data enrichment server 110 can extract raw merchant data from the ISO authorization request. The raw merchant data is typically customized by a particular merchant and their business practice, or there is any protocol at all. While raw merchant data can have 2, 10 or more variations, enriched merchant data is coalesced under a single entry. When a customer wants to dispute a transaction at Walmart, for example, all the transactions and actions are accessible under a single commercial name rather than having to individually check each name and decipher raw merchant data; the embodiment provides real-time look-up of enriched merchant data and when there is a cache miss, raw merchant data is used for making decisions; the enriched data can be retrieved form the places server); store, in the merchant database, a first merchant record including a first merchant identifier of the first merchant, the identified one or more optimizable data fields received from the first merchant, and the identified plurality of acceptable values received from the first merchant (Paragraphs 0035 and 0023 teach the location-based index of merchant data (i.e., merchant profiles stored in a merchant database) is generated from the learning process as varying merchant names are coalesced under a single name, and payment controls are implemented through the single name; being local to the data enrichment server, one embodiment provides real-time look-up of enriched merchant data and when there is a cache miss, raw merchant data is used for making decisions; the enriched data can be retrieved form the places server; preferably, the data enrichment server is under independent control from the transaction approval system; as a result, the location-based index is controlled and leveraged by the user typically precluded from the ISO transaction data path; enriched merchant data, on the other hand, is normalized with known commercial names; it is the enriched merchant data from which more accurate fraud recommendations can be made, resulting in fewer false declines, among other advantages; the data enrichment server sends enriched merchant data to the transaction approval system for fraud processing); and analyze the subset of the historical transaction records and the first merchant record to generate a set of optimization rules, wherein the set of optimization rules identifies optimal values to populate the identified optimizable data fields, from the list of identified acceptable values, to generate an optimized transaction authorization request message (Paragraphs 0034-0035 teaches a historical ISO transactional database stores previous ISO authentication requests and responses for training the data learning engine; the location-based index of merchant data is generated from the learning process as varying merchant names are coalesced under a single name, and payment controls are implemented through the single name; being local to the data enrichment server, one embodiment provides real-time look-up of enriched merchant data and when there is a cache miss, raw merchant data is used for making decisions; the enriched data can be retrieved form the places server, wherein the optimized transaction authorization request message is associated with an improved likelihood of resulting in a positive request outcome).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Mach and Hernandez-Ellsworth, which teaches using a historical transaction database in conjunction with a merchant database to mitigate false declines, to incorporate the teachings of Bharghavan to receive, from a first merchant of a plurality of merchants registered with the data optimization computer system, an identification of i) one or more optimizable data fields of the specified data fields, and ii) each of a plurality of acceptable values specified by the first merchant for use in the one or more optimizable data fields, wherein a point-of-sale terminal of the first merchant is configured to populate the one or more optimizable data fields with any of a plurality of acceptable values; store, in the merchant database, a first merchant record including a first merchant identifier of the first merchant, the identified one or more optimizable data fields received from the first merchant, and the identified plurality of acceptable values received from the first merchant; and analyze the subset of the historical transaction records and the first merchant record to generate a set of optimization rules, wherein the set of optimization rules identifies optimal values to populate the identified optimizable data fields, from the list of identified acceptable values, to generate an optimized transaction authorization request message.
There is motivation to combine Bharghavan into the combination of Mach and Hernandez-Ellsworth because this system provides a robust technique for improving fraud prevention systems by reducing false declines in fraud prevention systems with real-time enrichment of raw merchant data from ISO transactions on a data communication network (Bharghavan Paragraph 0005).
Regarding Claim 1, Mach teaches a data optimization computer system for optimizing transaction authorization request messages directed to an authorizing party (Paragraphs 0046 and 0089 teach as one FIG. 2 depicts a block diagram of data flow within an example smart routing system; the smart routing system can include a candidate authorization request generation system, a machine-learned payment success prediction model, and an authorization request selection system; the training computing system includes one or more computer processors and a memory; the memory can include one or more non-transitory computer-readable storage mediums and can store data and instructions which are executed by the computer processor to cause the training computing system to perform operations), the transaction authorization request messages being in a message format associated with specified data fields (Paragraph 0047 teaches the candidate authorization request generation system can obtain a set of payment data (e.g., inclusive of user and/or account information); the payment data can describe a proposed payment from a customer to a merchant; the candidate authorization request generation system can generate a plurality of candidate authorization requests for the proposed payment; each of the plurality of candidate authorization requests can have a different combination of values for one or more variable request parameters), the computer system comprising: a historical transaction database storing a plurality of historical transaction records associated with a respective plurality of initiated payment transactions, each of the hist transaction records associated with a corresponding previously processed transaction authorization request message (Paragraphs 0053 and 0071 teach the training data can include a plurality of training examples, where each training example includes a historical authorization request that has been labeled, annotated, or otherwise associated with a ground-truth authorization outcome; through the training process, the machine-learned payment success prediction model can learn to predict, for a given historical authorization request, a probability that such authorization request was successful (e.g., authorized); the database can obtain information about historical variables, transaction constants, policy rules, or other information; the historical variables can include some or all of: country code/domicile, acquirer, merchant ID, MCC, transaction type, expiration date, etc.; the database can include acceptable ranges of values for the historical variables; the policy rules can include information about entity, contract, issuer/acquirer, networks, etc); and a data optimization computing device comprising at least one processor in communication with the historical transaction database and the merchant database (Paragraphs 0052 and 0071 teach the machine-learned payment success prediction model can receive the plurality of candidate authorization requests and can predict a respective success probability for each of candidate authorization request; the smart routing system can access a database that contains authorization message, routing information, outcomes of recent similar transactions using each payment processor, and/or other data).
Regarding Claim 15, Mach teaches a computer-implemented method for optimizing transaction authorization request messages directed to an authorizing party (Paragraph 0014 teaches a computer-implemented method to train a machine-learned payment success prediction model to predict success probabilities for payment authorization requests; the method includes obtaining, by one or more computing devices, a set of historical payment data that comprises a plurality of training pairs, each training pair comprising an example authorization request having a particular combination of values for one or more variable request parameters and an example authorization outcome associated with the example authorization request; and processing each example authorization request with the machine-learned payment success prediction model to receive a respective predicted authorization outcome for each example authorization request), the transaction authorization request messages being in a message format associated with specified data fields, the method implemented using a data optimization computing device including a processor and a memory, the data optimization computing device in communication with a historical transaction database and a merchant database, the method comprising (Paragraphs 0069-0070 teach FIG. 4 depicts a block diagram of data flow within an example payment system according to example embodiments of the present disclosure; specifically, FIG. 4 shows a smart routing system generating a set of authorization requests after obtaining a set of transaction constants; for example, the transactions constants can include some or all of: product area, currency, customer, BIN, SKU, amount, transaction type).
Regarding Claim 19, Mach teaches a non-transitory computer-readable storage medium that includes computer-executable instructions for dynamically optimizing transaction authorization request messages directed to an authorizing party (Paragraph 0016 teaches computing system includes one or more computer processors and one or more non-transitory computer-readable media that collectively store a machine-learned payment success prediction model configured to select authorization request parameters for authorization requests; the one or more non-transitory computer-readable media collective store instructions that, when executed by the one or more computer processors, cause the computing system to perform operations), the transaction authorization request messages being in a message format associated with specified data fields, wherein when executed by a data optimization computing device comprising a processor in communication with a memory device and a merchant database, the computer-executable instructions cause the processor to perform operations (Paragraph 0089 teaches the training computing system includes one or more computer processors and a memory; the memory can include one or more non-transitory computer-readable storage mediums, and can store data and instructions which are executed by the computer processor to cause the training computing system to perform operations).

Regarding Claim 3, the combination of Mach, Hernandez-Ellsworth, and Bharghavan teaches all the limitations of claim 1 above; and Mach further teaches wherein each historical transaction record further includes an authorization request outcome (Paragraphs 0052-0053 teach the machine-learned payment success prediction model can receive the plurality of candidate authorization requests and can predict a respective success probability for each of candidate authorization request; the machine-learned payment success prediction model can have been trained on a set of training data that includes a plurality of training examples, where each training example includes a historical authorization request (e.g., a historical authorization request message and/or its routing characteristics) that has been labeled, annotated, or otherwise associated with a ground-truth authorization outcome (e.g., an indication of whether the corresponding historical authorization request was authorized or declined); thus, payment data such as authorization requests and their associated authorization outcomes can be logged over time and can be used to train the machine-learned payment success prediction model to accurately predict a success probability for a particular authorization request).

Regarding Claims 8, 22, 25, the combination of Mach, Hernandez-Ellsworth, and Bharghavan teaches all the limitations of claims 1, 15, and 19 above; and Mach further teaches wherein each of the plurality of historical transaction records includes an authorizing party identifier associated therewith, and wherein the subset of optimization rules is associated with the authorizing party (Paragraph 0071 teaches the database can obtain information about policy rules; the policy rules can include information about issuer/acquirer, networks, etc.).  

Regarding Claim 11, the combination of Mach, Hernandez-Ellsworth, and Bharghavan teaches all the limitations of claim 1 above; and Mach further teaches wherein each of the plurality of historical transaction records includes an acquirer identifier of a respective acquirer associated with each respective initiated payment transaction (Paragraph 0071 teaches the database can obtain information about policy rules; the policy rules can include information about issuer/acquirer, networks, etc.).

Regarding Claim 12, the combination of Mach, Hernandez-Ellsworth, and Bharghavan teaches all the limitations of claim 11 above; and Mach further teaches wherein the data optimization computing device is configured to generate a second subset of the set of optimization rules, wherein the second subset of optimization rules identifies an optimal acquirer to transmit the optimized transaction authorization request message (Paragraphs 0072 and 0067 teach the smart routing system combines the information from stages 1 and 2 to produce an authentication request that satisfies the policy rules and has particular values for the variable settings; for example, particular values can be provided for some or all of the following variables: country code/domicile, acquirer, merchant ID, MCC, transaction type, EXP date, etc.; the smart routing system has selected to route the request to a first acquirer and an issuer; if the first attempt fails, the smart routing system has also generated a second authorization request that can be used to automatically retry; in particular, for the second attempt, the smart routing system has selected to route the second request to a second acquirer and the issuer).

Regarding Claims 13 and 18, the combination of Mach, Hernandez-Ellsworth, and Bharghavan teaches all the limitations of claims 1 and 15 above; and Mach further teaches wherein the data optimization computing device is further configured to receive an authorization request outcome message from an authorizing party, wherein the authorization request outcome message includes an indicator of whether the optimized transaction authorization request message was approved or declined (Paragraph 0073 teaches the smart routing system can transmit at least an initial authorization message to a payment processor; the smart routing system can determine whether the payment processor authorized the payment; if yes, then the payment can be completed; however, if it is determined that the payment processor did not authorize the payment, then the smart routing system can and perform an optimized retry service).

Regarding Claim 14, the combination of Mach, Hernandez-Ellsworth, and Bharghavan teaches all the limitations of claim 13 above; and Mach further teaches wherein the data optimization computing device is further configured to transmit the authorization request outcome message to an optimal acquirer (Paragraphs 0067 and 0072 teach the smart routing system has selected to route the request to a first acquirer and an issuer; if the first attempt fails, the smart routing system has also generated a second authorization request that can be used to automatically retry; in particular, for the second attempt, the smart routing system has selected to route the second request to a second acquirer and the issuer; the smart routing system produces an authentication request that satisfies the policy rules and has particular values for the acquirer variable).

Claims 5, 9-10, 17, 20-21, 23-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mach (US 20210125179) in view of Hernandez-Ellsworth (US 20190228411) in further view of Bharghavan (US 20190147450) in further view of Misra (US 20200302450).

Regarding Claims 5, 17, and 20, the combination of Mach, Hernandez-Ellsworth, and Bharghavan teaches all the limitations of claim 1, 15, and 19 above; however, the combination does not explicitly teach wherein the plurality of specified data fields includes at least one immutable data field and wherein the optimized authorization request message includes the at least one immutable data field populated with the corresponding current value. 
Misra from same or similar field of endeavor teaches wherein the plurality of specified data fields includes at least one immutable data field and wherein the optimized authorization request message includes the at least one immutable data field populated with the corresponding current value (Paragraphs 0104, 0110 and 0065 teach a process includes a transaction service provider system obtaining an objective function (i.e., authorization request); transaction parameters include: electronic wallet card data, an account identifier (e.g., a primary account number (PAN), etc.), transaction amount, transaction date and time, and/or the like).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Mach, Hernandez-Ellsworth, and Bharghavan to incorporate the teachings of Misra for the plurality of specified data fields to include at least one immutable data field and wherein the optimized authorization request message includes the at least one immutable data field populated with the corresponding current value.
There is motivation to combine Misra into the combination of Mach, Hernandez-Ellsworth, and Bharghavan because the immutable data fields provide additional information to help determine whether to authorize the transaction. For example, a real-time decision rule may include one or more criteria to determine whether to authorize/approve or decline/deny a transaction. For example, RTD rules may include relatively simple criteria or conditions on various data fields in transaction data that can be applied to approve or decline a transaction associated with the transaction data, and multiple conditions may be connected with operators, such as AND, OR, and/or the like (e.g., transactionAmt GREATER-THAN 3000 AND merchantLocation EQUALS “Moscow”, etc.) (Misra Paragraph 0145).

Regarding Claim 21, the combination of Mach, Hernandez-Ellsworth, and Misra teaches all the limitations of claim 20 above; and Mach further teaches wherein each optimization rule includes one or more steps to identify an optimal value from the acceptable values, wherein the set of optimization rules determines the optimal value to populate the optimizable data fields, and wherein the optimized authorization request message includes the optimizable data fields populated with the optimal values and the immutable data fields populated with a current value (Paragraph 0063 teaches the smart routing system can use a machine-learned authorization request generation model (not illustrated) to directly predict optimal values for one or more variable request parameters of an authorization request. In particular, the machine-learned authorization request generation model can receive the payment data as input and can process the payment data to generate one or more authorization requests (e.g., to predict specific values for variable request parameters such as message values or routing characteristics). The machine-learned authorization request generation model can be trained based on learning function that evaluates a performance (e.g., authorization rate, latency, cost, etc.) of the authorization requests generated by the machine-learned authorization request generation model).

Regarding Claims 9, 23, and 26, the combination of Mach, Hernandez-Ellsworth, and Bharghavan teaches all the limitations of claims 8, 22, and 25 above; however, the combination does not explicitly teach wherein the data optimization computing device is configured to identify the authorizing party identifier associated with the current authorization request message, the identified authorizing party being the current authorizing party. 
Misra from same or similar field of endeavor teaches wherein the data optimization computing device is configured to identify the authorizing party identifier associated with the current authorization request message, the identified authorizing party being the current authorizing party (Paragraphs 0116-0117 teach the transaction service provider system generates the neural network model using machine learning techniques; in some non-limiting embodiments or aspects, the neural network model includes a classifier model that is specific to a particular issuer system, a particular account identifier, a particular group of issuer systems; when analyzing the training data, transaction service provider system may identify one or more false decline variables (e.g., one or more independent false decline variables) as predictor variables that are used to make a prediction (e.g., when analyzing the training data, etc.); for example, a subset (e.g., a proper subset) of false decline variables as predictor variables that are used to accurately predict whether a transaction will be falsely declined; the predictor variables may include one or more of the false decline variables, as discussed above, that have a significant impact on a probability of a transaction being a false decline).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Mach, Hernandez-Ellsworth, and Bharghavan to incorporate the teachings of Misra for the data optimization computing device to be configured to identify the authorizing party identifier associated with the current authorization request message, the identified authorizing party being the current authorizing party.
There is motivation to combine Misra into the combination of Mach, Hernandez-Ellsworth, and Bharghavan because of the same reasons listed above for claims 5, 17, and 20.

Regarding Claims 10 and 24, the combination of Mach, Hernandez-Ellsworth, Bharghavan, and Misra teaches all the limitations of claims 9 and 23 above; however, the combination does not explicitly teach wherein the data optimization computing device is configured to retrieve the subset of optimization rules associated with the authorizing party for the current payment transaction and generate an optimized authorization request message for the payment transaction using the optimization rules associated with the authorizing party. 
Misra further teaches wherein the data optimization computing device is configured to retrieve the subset of optimization rules associated with the authorizing party for the current payment transaction and generate an optimized authorization request message for the payment transaction using the optimization rules associated with the authorizing party (Paragraphs 0123, 0125, and 0128-0129 teach the transaction service provider system may process, using the trained neural network, the transaction data to generate an exclude account list (e.g., an exclude account list associated with issuer system, etc.); the transaction service provider system may provide an account identifier to issuer system for review (e.g., via issuer interface, etc.) before adding the account identifier to an exclude account list in response to the trained neural network determining, based on transaction data associated with one or more transactions of the account identifier, a probability that fails to satisfy a probability threshold; a threshold probability and/or an objective function may result in the account identifier being provided to issuer system for review in response to the probability of the transaction failing to satisfy the probability threshold; the transaction service provider system may receive subsequent transaction data and determine whether to authorize a subsequent transaction, without applying one or more RTD rules, based on an exclude account list and an account identifier associated with the subsequent transaction).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Mach, Hernandez-Ellsworth, Bharghavan, and Misra to incorporate the further teachings of Misra for the data optimization computing device is configured to retrieve the subset of optimization rules associated with the authorizing party for the current payment transaction and generate an optimized authorization request message for the payment transaction using the optimization rules associated with the authorizing party.
There is motivation to further combine Misra into the combination of Mach, Hernandez-Ellsworth, Bharghavan, and Misra because of the same reasons listed above for claims 5, 17, and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shaik et al. (US 20210312286) teaches a method includes receiving historical interaction data, which includes a plurality of historical interactions. Each historical interaction is associated with a plurality of data fields. The method includes assigning a plurality of weights to the plurality of data fields, generating a neural network using the plurality of weights and the plurality of data fields, identifying a first plurality of feature indicators indicative of a first class, the first class being different from a second class; receiving a second plurality of feature indicators derived from data relating to compromised accounts, updating, a probability distribution component using the first plurality of feature indicators and the second plurality of feature indicators, and receiving current data for an interaction. The method also includes applying the probability distribution component to the current data, and scoring the interaction using the probability distribution component.
Leyva et al. (US 20170228736) teaches a consumer uses a web client to transmit purchase information associated with a transaction to a merchant server. The purchase information is transmitted via a web acceleration server. The web acceleration server identifies enhanced authorization data associated with the transaction. The web acceleration server creates a pseudo authorization message. The web acceleration server transmits the pseudo authorization message to a transaction account issuer. The merchant server transmits an authorization request to the transaction account issuer. The transaction account issuer determines that the authorization request and the pseudo authorization message are associated with the same transaction. The transaction account issuer merges the authorization request and the pseudo authorization message and performs a fraud analysis. The transaction account issuer transmits an authorization response to the merchant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685